Citation Nr: 0918163	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-03 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility from September 1, 2007 to September 2, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, 
New York, which denied payment or reimbursement of 
unauthorized medical expenses incurred from September 1, 2007 
to September 2, 2007, for treatment at a non-VA medical 
facility.  

The entire in-hospital treatment for which the Veteran 
originally claimed entitlement to repayment or reimbursement, 
ran from August 31, 2007 to September 2, 2007.  The VAMC 
determined that payment or reimbursement of unauthorized 
medical expenses incurred was warranted for the first day 
(August 31, 2007) of the hospital treatment from August 31, 
2007 to September 2, 2007.  The VAMC, however, denied as 
unwarranted, payment for the remainder of the Veteran's in-
hospital treatment, on September 1, 2007 and September 2, 
2007.  The Veteran perfected an appeal as to that denial.


FINDING OF FACT

The evidence establishes that after the Veteran received 
initial emergency evaluation and treatment on August 31, 
2007, his medical condition stabilized such that he could 
have been safely transferred to a VA or other Federal 
facility on September 1, 2007; the Veteran's medical 
treatment from September 1, 2007 to September 2, 2007 was not 
for emergency services. 


CONCLUSION OF LAW
 
The criteria for reimbursement of unauthorized medical 
expenses incurred on from September 1, 2007 to September 2, 
2007, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

As discussed in the decision below, the facts surrounding the 
subject hospital treatment are not in dispute with respect to 
any material facts.  Resolution of the Veteran's claim 
basically depends on the interpretation of relevant law with 
respect to whether the Veteran is entitled to payment or 
reimbursement of unauthorized medical expenses incurred for 
treatment at a non-VA medical facility; and particularly as 
to whether the condition at the time of the visit for which 
the Veteran sought treatment, constituted a continued medical 
emergency of such nature that the Veteran could not have been 
safely discharged or transferred to a VA or other Federal 
facility.  

This is a threshold requirement for entitlement under the 
relevant law as discussed below.  In sum, the material facts 
are not in dispute and the law, including the legal 
definition of emergency, is determinative of the conclusion 
in the decision below.  

Thus, because no reasonable possibility exists that would aid 
in substantiating the claim, any deficiencies of VCAA notice 
or assistance associated with that claim are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Analysis

The Veteran was hospitalized and received treatment at a non-
VA medical facility, Claxton-Hepburn Medical Center, from 
August 31, 2007 to September 2, 2007.  Thereafter, he was 
transferred to a second non-VA medical facility, Crouse 
Irving Hospital, for treatment beginning on September 2, 
2007.  The Veteran did not include in his claim the issue of 
entitlement to repayment or reimbursement for the treatment 
received at the second facility beginning on September 2, 
2007.  

The Chief of Staff of VAMC reviewed the medical records and 
in November 2007 determined the Veteran was entitled to 
payment or reimbursement of the medical expenses incurred at 
the non-VA facility only for his treatment on August 31, 
2007.  
 
The Chief of Staff also determined that the Veteran was not 
entitled to payment or reimbursement for the treatment from 
September 1 to September 2, 2007, on the basis that the 
medical condition had stabilized before that time, and VA 
facilities were feasibly available for care, and transfer to 
a VA medical center could have been safely effected.  Thus on 
appeal the Veteran is seeking entitlement to payment or 
reimbursement of the unauthorized medical expenses incurred 
for treatment at the non-VA medical facility from September 1 
to September 2, 2007.  
 
In the notice of disagreement and substantive appeal, VA Form 
9, the Veteran  essentially asserted that his circumstances 
approximated conditions that met the criteria for entitlement 
to payment or reimbursement of unauthorized medical expenses 
incurred for treatment at a non-VA medical facility from 
September 1, 2007 to September 2, 2007.  As rationale for the 
claim, he asserted that he was totally and permanently 
disabled due to service-connected disabilities; that the care 
was rendered in a medical emergency; and that VA facilities 
were not feasibly available.  He also argued that while he 
was stabilized for transfer, he was not stabilized for 
discharge to be sent home.  

To the extent that the claim may be considered submitted by a 
provider on behalf of the Veteran in order to obtain payment 
in lieu of reimbursing the Veteran, the applicable rules 
provide for the reasonable value of emergency treatment 
furnished the Veteran in that non-VA facility.  Under 
38 U.S.C.A. § 1725, VA may reimburse a veteran for reasonable 
value of emergency treatment furnished in a non-VA facility, 
or in lieu of that, make payment directly to a hospital or 
other health care provider that furnished such treatment on 
behalf of the Veteran, if other requirements discussed below 
are met.  38 U.S.C.A. § 1725 (West 2002).
 
Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances (all criteria a, b, 
and c must be met): 

(a) for veterans with service connected disabilities, 
treatment not previously authorized was rendered for 
(1) an adjudicated service-connected disability; or 
(2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability; or
(3) any disability of a veteran who is permanently 
and totally disabled as a result of a service-
connected disability; or
(4) for any illness, injury or dental disability in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; 

(b) such treatment was rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130.

The record reflects that the Veteran does meet one of the 
subcategories of section (a) above, in that the treatment was 
for a disability (though not for a service-connected 
disability) of the Veteran who is permanently and totally 
disabled as a result of service-connected disability.  

Even so, however, the evidence of record does not show that 
the Veteran meets the criteria listed above in sections b and 
c.  The record does not show that the treatment from 
September 1 to September 2, 2007, was for a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  There is no indication that the medical treatment 
the Veteran received on those two days was for a medical 
emergency.  See Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (defining a medical emergency as a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action).  

The Claxton-Hepburn Medical Center Discharge/Transfer Summary 
of treatment from August 31, 2007 to September 2, 2007 
confirms this.  That summary report shows that the Veteran 
reported that prior to admission, he had an episode of 
paroxysmal chest pressure and extreme light headedness, 
dizziness and perfuse diaphoresis, which lasted about an 
hour.  Vital signs were not taken during that episode.  

By the time of the emergency room assessment, the prior 
condition had essentially resolved.  EKG and other studies 
were negative.  Subsequently during the hospital stay, the 
Veteran had intermittent achy left precordial discomfort, 
which was relieved by nitrates and by analgesics.  He 
remained in regular sinus rhythm.  The Veteran was 
transferred on September 2, 2007 to Crouse Irving Hospital 
for further evaluation and treatment.  The discharge 
diagnoses included episode of chest pressure and near 
syncope; rule out ischemia-induced arrhythmias; and risk 
factors for coronary artery disease.  There are no 
indications or findings of any emergent/life threatening 
conditions during the second and third day of hospitalization 
at the Claxton-Hepburn Medical Center.

Except for the first day (August 31, 2007) of 
hospitalization-after the episode leading to admission and 
before the initial emergency room evaluation clarified the 
Veteran's condition-the medical evidence does not show that 
the later treatment, over the following two days of September 
1 and 2, 2007, was for a medical emergency of such nature 
that delay would have been hazardous to the Veteran's life or 
health.  

Or as defined in Hennessey, during the two days for which 
entitlement is claimed-September 1 and 2, 2007- the 
Veteran's condition would not be characterized as a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action.  In sum, the treatment on 
September 1 and 2, 2007 was not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health
 
The Claxton-Hepburn Medical Center Discharge/Transfer Summary 
indicates that the Veteran was transferred from there to 
Crouse Irving Hospital for further evaluation and treatment 
on September 2, 2007.  This transfer was done after first 
contacting a VA medical facility, which informed that the 
Veterans hospital did not have a bed available at that time 
(September 2, 2007).  This is verified by Michael S. Seidman, 
M.D., in a September 4, 2007 statement.  
 
There is no indication, however, that at the time of the 
August 31, 2007 admission to Claxton-Hepburn Medical Center-
the admission leading up to the treatment dates that are the 
subject of this appeal-that any attempt was made to use VA 
facilities beforehand or to obtain prior VA authorization for 
the services required; or, that VA or other Federal 
facilities were not feasibly available, and that an attempt 
to use them beforehand would not have been reasonable, sound, 
wise, or practical.  In the November 2007 determination 
against the Veteran's claim, the Chief of Staff of VAMC 
reported on his finding that VA facilities were feasibly 
available for care, and transfer to a VA medical center could 
have been safely effected on September 1, 2007. 

Thus, based on the foregoing, the Veteran is not eligible for 
medical expense reimbursement under 38 U.S.C.A. § 1728.

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728 (West 2002 & Supp. 2007), the Veteran's claim for 
payment must be considered under criteria for determining 
entitlement under the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000- 
17.1008. The provisions of the Act became effective as of May 
29, 2000. 

To be eligible for reimbursement under this authority, the 
Veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
(emphasis added)

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that the 
Veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).  

Specifically, the preponderance of the evidence is against a 
finding that, for the period from September 1, 2007 to 
September 2, 2007, a medical emergency continued and the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.  In other words, the preponderance of 
the evidence supports a finding that the Veteran had been 
stabilized as of September 1, 2007, and that he could have 
been safely transferred at that point to a VA or other 
Federal facility.

The pertinent medical evidence on this was discussed above.  
Essentially, that evidence shows that the Veteran may have 
been admitted on August 31, 2007 for treatment of a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health (See 38 
C.F.R. § 17.1002 (b)).  

The evidence also shows, however, that by the next day, 
September 1, 2007, the Veteran's condition was no longer of a 
nature that it required continued treatment for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility.  The Veteran's condition was shown to have 
been stabilized by the time of the August 31, 2007 initial 
evaluation-as shown by the results of the initial emergency 
room evaluation.  Therefore, the medical emergency lasted 
only until then, and thereafter the Veteran could have been 
safely transferred to a VA or other Federal facility.   

Based on all of the foregoing, the Board determines that the 
Veteran was stabilized and could have been safely transferred 
to a VA or other Federal facility on September 1, 2007, if 
not earlier on August 31, 2007.  The evidence discussed above 
shows clearly that the Veteran's emergent condition, assumed 
present on entering the hospital on August 31, 2007, was no 
longer present by September 1, 2007.  

None of the symptoms noted earlier suggests that by September 
1, 2007, the Veteran's condition present on arriving at the 
hospital had not stabilized, or that he could not have been 
safely transferred to a VA or other Federal facility on that 
date.  To the extent that the Veteran asserts the contrary, 
such lay opinion would not be competent evidence on the 
matter.  A lay person is only qualified to report evidence 
which is capable of lay observation; and not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability or a 
determination that a particular situation constitutes a 
medical emergency.  38 C.F.R. § 3.159(a)(1)-(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, such opinion cannot be considered competent 
evidence to support the Veteran's claim.

Thus, payment or reimbursement for medical care beyond the 
initial emergency evaluation and treatment on August 31, 
2007-already allowed by VA-is not warranted, because there 
was no continued medical emergency of such a nature that the 
Veteran could not have been safely transferred after that 
date.

Accordingly, for the reasons stated above, pursuant to 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
reimbursement for medical expenses incurred for medical 
services rendered by the non-VA treatment provider on 
September 1 and 2, 2007, is not warranted.  As such, the 
claim on appeal must be denied.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

 
	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at a non-VA 
medical facility from September 1, 2007 to September 2, 2007, 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


